Citation Nr: 0629122	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1951 to July 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for tinnitus.  The 
September 2003 rating decision granted service connection for 
the condition and assigned a 10 percent disability rating.  
The veteran subsequently perfected an appeal as to the 
assigned rating, specifically arguing that a separate 10 
percent evaluation was warranted for each ear.  

The Board denied the claim in a July 2004 decision, which the 
veteran duly appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  The Court remanded the case 
to the Board in June 2005 for readjudication consistent with 
its opinion in Smith v. Nicholson, 19 Vet. App. 63 (2005).

The tinnitus stay

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the Court's decision in Smith v. 
Nicholson.  The Federal Circuit issued its decision in Smith 
on June 19, 2006.  Shortly after the Federal Circuit's 
decision, on July 10, 2006, the Secretary lifted the stay.  
Accordingly, the Board may proceed to adjudicate the 
veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

Issues not on appeal

The September 2003 RO rating decision also awarded an 
increased rating, from 
10 percent to 30 percent, for the veteran's service-connected 
bilateral hearing loss.  The veteran has not disagreed with 
that decision, and the issue of an increased rating for 
hearing loss is therefore not currently before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, filing of a notice of disagreement 
initiates appellate review in VA administrative adjudication 
process, and the request for appellate review is completed by 
claimant's filing of a substantive appeal after a statement 
of the case is issued by VA].  

The veteran indicated in July 2006 that his hearing loss has 
worsened.  Additional medical evidence which he contends 
supports that proposition was submitted.  
Specifically, the veteran submitted additional medical 
evidence showing surgical treatment for bilateral 
cholesteatoma.  It therefore appears that the veteran now 
wishes to pursue a claim of entitlement to an increased 
disability rating for his service-connected hearing loss. The 
issue of an increased rating for bilateral hearing loss is 
therefore referred to the RO for appropriate action.

The September 2003 RO rating decision denied the veteran's 
claim of entitlement to compensation for a heart disability 
under the provisions of 38 U.S.C. § 1151.  In a statement 
received at the RO in November 2003, the veteran did not 
specifically disagree with the RO decision, but instead 
referred to the location of the VA facility where he 
underwent surgery and asked the RO to reconsider his claim 
for the heart condition.  In a February 2004 rating decision 
the RO continued its denial of compensation for heart 
disability under the provisions of 38 U.S.C. § 1151.  In a 
letter dated in February 2004, the RO notified the veteran of 
its decision and informed him of his appellate rights.  There 
is no indication that the veteran filed a notice of 
disagreement.

The Board does not believe that the veteran's November 2003 
communication to the RO may be considered to be a notice of 
disagreement as to the September 2003 denial of benefits 
under 38 U.S.C. § 1151, since no disagreement was expressed 
as to that decision.  See 38 C.F.R. § 20.201 (2005).  
Moreover, the veteran has not indicated that he intended to 
pursue a claim under § 1151.  If the veteran in fact wishes 
the RO to consider a § 1151 claim, he should contact the RO.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).


Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

The veteran filed his initial service-connection claim for 
tinnitus in September 2002.  Where, as here, a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Initial matter - the Court remand

As was noted in the Introduction, the case was the subject of 
a June 2005 remand by the Court for readjudication pursuant 
to its decision in Smith.  The Board is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."

As is explained below, the Court's decision in Smith has been 
reversed.  The reason for the Court's remand has become a 
nullity.  The Board will provide justification for its 
decision, which is essentially the same as its decision in 
July 2004, below.  



Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See VA Form 646, dated February 
5, 2004.  As noted in the Introduction, the Court remanded 
the case in June 2005 for readjudication consistent with its 
holding in Smith v. Nicholson, 19 Vet. App. 63 (2005).  The 
veteran's arguments have essentially mirrored the Court's 
holding in that case.  As will be explained below, however, 
the Court's decision in Smith was recently reversed by the 
Federal Circuit.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  As noted above, however, the Federal Circuit 
recently reversed the Court's holding in Smith, concluding 
that the Court erred in not deferring to the VA's 
interpretation of Diagnostic Code 6260, which is that a 
veteran is entitled only to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006); see also 38 U.S.C.A. § 7252(b) (West 2002) [commanding 
that "the Court may not review the schedule of ratings for 
disabilities . . . or any action of the Secretary in adopting 
or revising the rating schedule"]; Wanner v. Principi, 
370 F.3d 1124 (Fed. Cir. 2004) [holding that the Secretary's 
discretion over the rating schedule is "insulated from 
judicial review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

The veteran has been assigned a 10 percent disability rating 
for tinnitus effective as of the date of his claim, September 
25, 2002.  As explained above, a rating in excess of 
10 percent may not be granted for tinnitus regardless of the 
version of Diagnostic Code 6260 employed.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case, as a rating in excess of 10 percent may not be 
granted for any portion of the appeal period.  

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2005) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that VA regulations allow for the assignment of separate 10 
percent ratings for tinnitus.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating. 

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


